DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/673,909 filed 11/04/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Claims Status
3.	This office action is based upon claims received on 11/09/2020, which replace all prior or other submitted versions of the claims.
-Claims 1-17 are pending.
-Claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

 
Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 11/09/2020, 01/19/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
7.           Applicant's remarks/arguments, see page 6-10, filed 11/09/2020, with respect to the Remarks, have been acknowledged. Furthermore, Applicant's remarks/arguments, see page 7, filed on 11/09/2020, with respect to the Claim Objections sections have been considered in light of Applicant’s amendments for Claims 1, 7 and are persuasive with regards to Claim 1, 7, for which applicant presents identical amendments for the term “corresponding”, and which is stricken out.  However, there is no parallel amendment for the term “corresponding” in claim 13, as was presented by applicant during referenced interview.  The Claim objection for Claim 1 and 7 are withdrawn.  The claim objection pertaining to claim 13, as it applies to the term “corresponding”, and noted in the Claim Objection section below is maintained.

8.	Applicant's remarks/arguments, see page 7-9, filed on 11/09/2020, with respect to the Rejections under 35 U.S.C. § 103, Dependent Claims, CONCLUSION sections have been considered but are moot and not persuasive because the arguments do not apply to the new grounds of rejection being utilized in the current rejection.  The office action presents grounds for rejection for the independent claims, combining 
The rejection has been revised and set forth below according to the amended claims (see Office Action)

Claim Objections (minor informalities)
9.            Claims 13 is objected to because of the following informalities:
Claims 13 as also referenced in the Response to Arguments/Remarks above, contains the phrase “corresponding to the reference information of the second parameter”, in the sections:
“the processor is configured to query a preset mapping relationship between information of a first parameter and information of the second parameter of the PUCCH resource to acquire reference information, corresponding to the reference information of the second parameter, of the first parameter, the first parameter being a parameter associated with the cached data to be transmitted of a terminal, the reference information of the first parameter being a reference information of a resource for transmitting the cached data” 
As it applies to claim 13, as well as the associated dependent claims, the word “corresponding” which can mean “comparing” or “coinciding” or “conforming” or “correlating” or “resembling” among a few possible meanings, does not appear to be interpreted to specifically convey the relationship presented by applicant in its specification or arguments, resulting in questions as to which of the many meanings of the word “corresponding” applies to the claim language.  The examiner requests applicant to consider a word or phrase pertaining to “corresponding”, that better defines the nature of the correspondence as it applies to applicant’s claimed invention.
 
Claim Rejections - 35 USC § 103

set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.            Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US-20200296754-A1) referenced hereafter as “KIM” in view of BELGHOUL et. al (US-20160233989-A1) referenced hereafter as “BELGHOUL”.
Regarding Claim 1 (Currently Amended) Kim Teaches: A method for Scheduling Request (SR) transmission control (Kim See – FIG. 25 & ¶0394 – method for requesting scheduling for transmitting UL data), 
comprising: acquiring, by a terminal, reference information, required to be indicated to a network-side device, of a first parameter, the first parameter being a parameter associated with cached data to be transmitted of the terminal, the reference information of the first parameter being a reference information of a resource for transmitting the cached data (KIM -  FIG. 23 & ¶0338-344 UE configured with Plurality of SR types mapped to UL data size ranges; ¶0299 BSR information replaced by a multiple SR configuration or multiple SR types (note: SR types indicate buffered data sizes); FIG. 23 & ¶0345 UE sends SR type on a PUCCH, selected based on the type of UL data and/or the size of the UL data; ¶0349 eNB determines SR type based on SR resource received and assigns uplink resources based on determined SR type; FIG. 23 & ¶0359 set SR types follow 3 step or 5 step procedures with or without Buffer Status Report of the UL data (Note: SR types or BSR disclose UL data is buffered/cached); FIG. 25 &¶0399 - step 2503 UE selects SR type from multiple SR types corresponding to size of UL data to be transmitted to eNB; FIG. 25 & ¶0403 SR types transmitted using on/off keying, with index of PUCCH resources set differently according to SR types, and UE sends an SR to the eNB through a SR resource or PUCCH resource index set in the SR type corresponding to the UL data; NOTE: when UE selects sends SR using a SR type for a request for resources, it acquires the reference information of the resource data size range associated with the UL data size (first parameter) in buffer to be transmitted, where this reference information is indicated to eNB via SR type/PUCCH resource index mapping for a corresponding eNB grant of resources), 
the reference information of the resource(KIM – See FIG. 23 & ¶0338-344 UE configured with Plurality of SR types 1-4 mapped to UL data size ranges; ¶0349 eNB determines SR type based on SR resource received and assigns uplink resources based on determined SR type; FIG. 25 & ¶0408-0409: Step 2511 & eNB identifies the SR type through a resource in which the SR is transmitted and obtains ..size of the UL data to be transmitted by the UE in uplink from SR type; ¶Step 2513 UE receives from eNB UL grant for PUSCH UL data; NOTE: SR Type identified via PUCCH resource and SR type indicates via preset mapping to UL resource Data size range to eNB (reference information of the resource to be used by network), which eNB utilizes to grant PUSCH resource); 
querying, by the terminal, a preset mapping relationship between information of the first parameter and information of a second parameter of a Physical Uplink Control Channel (PUCCH) resource to acquire reference information, mapping(KIM -  FIG. 23 & ¶0338-344  as already noted herein; FIG. 23 & ¶0345 as already noted herein; ¶0349 as already noted herein; FIG. 25 & ¶0398: multiple SR configuration information ..previously set between UE and eNB and known to both; FIG. 25 &¶0399 - step 2503 as already noted herein; FIG. 25 & ¶0403 as already noted herein; NOTE: UE queries preset mapping between SR Type (information of a first parameter – UL data size) and PUCCH resource index (information of the second parameter – PUCCH resource identity).  The SR type determined by UE based upon UL data size in buffer to be transmitted, refers (reference information of first parameter) to a predefined UL resource size range for UL data in buffer/Cache to be transmitted.  Via the preset mapping between SR type and PUCCH resource index, UE acquires reference information (reference information of the second parameter) to the PUCCH resource identity (second parameter) of a specific PUCCH resource index used to transmit the SR (on/off) pertaining to or indicating the referenced resource size range to eNB); 
and transmitting, by the terminal, the SR used to schedule the cached data, on the PUCCH resource determined by the reference information of the second parameter (KIM – FIG. 23 Step 2313, 2317; FIG. 25 & ¶0402 Step 2505 UE sends SR type to be assigned PUSCH resource by eNB).
KIM does not appear to explicitly disclose or strongly suggest: determine a licensed resource, the licensed resource being used to transmit the data,
BELGHOUL discloses: determine a licensed resource, the licensed resource being used to transmit the data (BELGHOUL – See ¶0065 (lines 6-13) the UE 396 transmits a scheduling request ( SR) for UL resources in the Pcell licensed radio frequency band to the eNodeB 395, and the eNodeB 395 responds with UL grants for UL transmissions in the Pcell licensed radio frequency band and/or in the Scell unlicensed radio frequency band; ¶0065 (lines 30-38) The UE 396 can transmit UL data on the PUSCH physical channel of the Pcell licensed radio frequency band as indicated in the UL grant received in the Pcell licensed radio frequency band, and  the UE 396 can also transmit UL data on the PUSCH physical channel of the Scell unlicensed radio frequency band as indicated in the UL grant received in the Scell unlicensed radio frequency band; NOTE: eNB or network determines UL grant for UE indicating PUSCH resource utilizing licensed or unlicensed frequency resources),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KIM with teachings of BELGHOUL, since it allows control signaling information for unlicensed radio frequency band, which can be subject to interference from multiple wireless communication devices that share the unlicensed radio frequency band, can be communicated between the wireless access network equipment and the user equipment (UE) in a robust and scheduled licensed radio frequency band, thus minimizing interference (BELGHOUL – Paragraph 0037).

Regarding Claim 2 (Original), KIM in view of BELGHOUL teaches: The method of claim 1, 
 before acquiring, by the terminal, the reference information of the first parameter required to be indicated to the network-side device, further comprising: acquiring, by the terminal, the cached data (KIM - ¶0224 Buffer status Reports incudes information of total amount of available data in bytes from the all logical channels - includes all the data that are going to be transmitted from the RLC layer and the PDCP layer; ¶0244 (lines 3-9): UE  forwards information of quality of UL data to transmit stored in its buffer or a buffer status report (BSR), and the eNB may allocate the UL resources to the corresponding UE based on the BSR; ¶0299 BSR information may be replaced with a multiple SR configuration (or a multiple SR type); FIG. 25 &¶0399 - step 2503 UE selects SR type from multiple SR types corresponding to size of UL data to be transmitted to eNB; NOTE: SR type or BSR represents data size of UL data in Buffer of UE that includes RLC and PDCP data – when UE selects SR type to send, reflects the size of the UL data to be transmitted already in its Buffers or acquired by the UE in its buffers)

Regarding Claim 4 (Original), KIM in view of BELGHOUL teaches: The method of claim 1, 
furthermore Kim discloses: wherein the cached data comprises at least one of: data cached in a Radio Link Control (RLC) layer of the terminal or data cached in a Packet Data Convergence Protocol (PDCP) layer of the terminal (KIM - ¶0224 Buffer status Reports incudes information of total amount of available data in bytes from the all logical channels - includes all the data that are going to be transmitted from the RLC layer and the PDCP layer; ¶0244 (lines 3-9): UE  forwards information of quality of UL data to transmit stored in its buffer or a buffer status report (BSR), and the eNB may allocate the UL resources to the corresponding UE based on the BSR; ¶0299 BSR information may be replaced with a multiple SR configuration (or a multiple SR type); NOTE: SR type or BSR represents data size of UL data in Buffer of UE that includes RLC and PDCP data).

Regarding Claim 5 (Original), KIM in view of BELGHOUL teaches: The method of claim 1, 
furthermore KIM discloses: wherein the parameter associated with the cached data to be transmitted of the terminal comprises any one of: a Physical (PHY)-layer parameter numerology of the licensed resource used to transmit the cached data, a Transmission Time Interval (TTI) duration of the licensed resource used to transmit the cached data or a data size of the cached data (KIM – See FIG. 23 & ¶0345 UE sends SR type .. selected based on the type of UL data and/or the size of the UL data; FIG. 25 &¶0399 - step 2503 UE selects SR type from multiple SR types corresponding to size of UL data to be transmitted to eNB; NOTE: UE selects and sends to eNB a SR type mapped to a specific PUCCH resource index based upon buffered or cached UL data size (data size - first parameter));
and the second parameter comprises at least one of: a resource type of the PUCCH resource, a resource block identifier of the PUCCH resource or a total number of repeated SR transmission times on the PUCCH resource (KIM – See FIG. 22 & ¶326-336: Different SR Type PUCCH resource identity via resource index and periodicity; FIG. 25 & ¶0403 SR types transmitted using on/off keying, with index of PUCCH resources set differently according to SR types, and UE sends an SR to the eNB through an SR resource or PUCCH resource index set in the SR type corresponding to the UL data; NOTE: PUUCH resource block index or identifier)

Regarding Claim 7 (Currently Amended) KIM teaches: A terminal, comprising a processor and a transceiver (KIM – See FIG. 26 & ¶0421: a processor 2621, a memory 2622, and an RF unit 2623), 
(NOTE: See the Rejection of Claim 1 combining the disclosures of KIM and BELGHOUL -  Claim 7 recites similar or parallel features to claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims)
wherein the transceiver is configured to acquire reference information, required to be indicated to a network-side device, of a first parameter, the first parameter being a parameter associated with cached data to be transmitted of the terminal, the reference information of the first parameter being a reference information of a resource for transmitting the cached data, 
the reference information of the first parameter being used for the network-side device to determine a licensed resource and the licensed resource being used to transmit the cached data; 
the processor is configured to query a preset mapping relationship between information of the first parameter and information of a second parameter of a Physical Uplink Control Channel (PUCCH) resource to acquire reference information, mapping
and the transceiver is configured to transmit, through the communication unit, the SR used to schedule the cached data, on the PUCCH resource determined by the reference information of the second parameter (See the Rejection of Claim 1 combining the disclosures of KIM and BELGHOUL -  Claim 7 recites similar or parallel features to claim 1. The rationale behind the rejection of claim 1 applies similarly to this claim, and as further addressed herein where applicable to highlight any minor differences between the claims).

Regarding Claim 8 (Original), KIM in view of BELGHOUL teaches: The terminal of claim 7, 
furthermore Kim discloses: before acquiring, by the terminal, the reference information of the first parameter required to be indicated to the network-side device, further comprising: acquiring, by the terminal, the cached data (See the Rejection of Claim 2 -  Claim 8 recites similar or parallel features to claim 2. The rationale behind the rejection of claim 2 applies similarly to this claim).

Regarding Claim 10 (Original), KIM in view of BELGHOUL teaches: The terminal of claim 7, 
furthermore Kim discloses: wherein the cached data comprises at least one of: data cached in a Radio Link Control (RLC) layer of the terminal or data cached in a Packet Data Convergence Protocol (PDCP) layer of the terminal (See the Rejection of Claim 4 -  Claim 10 recites similar or parallel features to claim 4. The rationale behind the rejection of claim 4 applies similarly to this claim).

Regarding Claim 11 (Original), KIM in view of BELGHOUL teaches: The terminal of claim 7, 
furthermore KIM discloses: wherein the parameter associated with the cached data to be transmitted of the terminal comprises any one of: a Physical (PHY)-layer parameter numerology of the licensed resource used to transmit the cached data, a Transmission Time Interval (TTI) duration of the licensed resource used to transmit the cached data or a data size of the cached data; and the second parameter comprises at least one of: a resource type of the PUCCH resource, a resource block identifier of the PUCCH resource or a total number of repeated SR transmission times on the PUCCH resource (See the Rejection of Claim 5 -  Claim 11 recites similar or parallel features to claim 5. The rationale behind the rejection of claim 5 applies similarly to this claim).

Regarding Claim 13 (Currently Amended), KIM teaches: A network-side device, comprising a processor and a transceiver (KIM – See FIG. 26 & ¶0420: The eNB 2610 includes a processor 2611, a memory 2612, a radio frequency (RF) unit 2613), 
(NOTE: See the Rejection of Claim 1 and Claim 7, combining the disclosures of KIM and BELGHOUL -  Claim 13 recites similar or parallel features to claim 1 and Claim 7, and Claim 13 is the accompanying network side to the method performed by a terminal of Claim 7. The rationale behind the rejection of claim 1 and Claim 7 applies similarly to this claim, and as further addressed herein where applicable, to highlight any minor differences between the claims)
wherein the transceiver is configured to receive a Scheduling Request (SR) used to schedule cached data (KIM – FIG. 23 Step 2313, 2317; FIG. 25 & ¶0402 Step 2505 UE sends SR type to be assigned PUSCH resource by eNB; FIG. 23 & ¶0359 set SR types follow 3 step or 5 step procedures with or without Buffer Status Report of the UL data (Note: UL data is buffered or cached); NOTE: eNB receives SR pertaining to Cached data), 
on a Physical Uplink Control Channel (PUCCH) resource determined by reference information of a second parameter (KIM - FIG. 25 &¶0399 - step 2503 UE selects SR type from multiple SR types corresponding to size of UL data to be transmitted to eNB; FIG. 25 & ¶0403 SR types transmitted using on/off keying, with index of PUCCH resources set differently according to SR types, and UE sends an SR to the eNB through an SR resource or PUCCH resource index set in the SR type corresponding to the UL data; NOTE: UE selects from or queries SR types mapped or referencing UL resource data size ranges, and selects a specific SR type mapped to a specific PUCCH resource index (PUCCH resource indexes mapped to SR types are the information of a second parameter - PUCCH resource identifier or index), whereby the SR type selected is based upon buffered or cached UL data size (data size - first parameter) to be transmitted, and SR is transmitted in a specific PUCCH resource index, and PUCCH resource index is determined by reference information of PUCCH index or identity (a second parameter) back to a SR Type mapped to UL Data size range reference),
 the second parameter being a parameter associated with the PUCCH resource used to transmit the SR (KIM - FIG. 25 &¶0399 – as noted herein; FIG. 25 & ¶0403 SR as noted herein; NOTE: SR is transmitted in a specific PUCCH resource index hence second parameter is associated with PUCCH resource for sending SR); 
the processor is configured to query a preset mapping relationship between information of a first parameter and information of the second parameter of the PUCCH resource to acquire reference information, corresponding to the reference information of the second parameter, of the first parameter, the first parameter being a parameter associated with the cached data to be transmitted of a terminal, the reference information of the first parameter being a reference information of a resource for transmitting the cached data (KIM -  FIG. 23 & ¶0338-344 UE configured with Pluraility of SR types mapped to UL data size ranges; FIG. 23 & ¶0345 UE sends SR type on a PUCCH, selected based on the type of UL data and/or the size of the UL data; ¶0349 eNB determines SR type based on SR resource received and assigns uplink resources based on determined SR type; FIG. 23 & ¶0359 set SR types follow 3 step or 5 step procedures with or without Buffer Status Report of the UL data (Note: UL data is buffered or cached); FIG. 25 & ¶0398: multiple SR configuration information ..previously set between UE and eNB and known to both; FIG. 25 &¶0399 – as already noted herein; FIG. 25 & ¶0403 as already noted herein; NOTE: eNB queries preset mapping between SR Type (information of a first parameter – UL data size) and PUCCH resource index (information of the second parameter – PUCCH resource identity).  The PUCCH resource index determined by eNB refers to the SR type determined by UE based upon UL data size in buffer to be transmitted, and the SR type refers (reference information of first parameter) to a predefined UL resource size range for UL data in buffer/Cache to be transmitted.  Via the preset mapping reference (reference information of the second parameter) between PUCCH resource index and SR type, eNB acquires reference information to UL data size (first parameter)  and the UL resource size range (reference information of the first parameter) for the resource to be granted by the eNB to the UE); 
and the transceiver is configured to send a resource scheduling instruction for a resource used to transmit the cached data, the resource scheduling instruction containing indication information of the resource determined by the reference information of the second parameter (KIM – FIG. 23 Steps 2313, 2319, 2307; ¶0349 eNB determines SR type based on SR resource received and assigns uplink resources based on determined SR type; FIG. 25 & ¶0408-0409: Step 2511 & eNB identifies the SR type through a resource in which the SR is transmitted and obtains ..size of the UL data to be transmitted by the UE in uplink from SR type; ¶Step 2513 UE receives from eNB UL grant for PUSCH UL data; NOTE: SR Type referred to by PUCCH resource index (information of the second parameter), and SR type indicates via preset mapping UL resource Data size range to eNB (reference information of the resource to be used by network), which eNB utilizes to grant instructions to UE indicating PUSCH resource to be utilized by UE for Cached UL data transmission).  
KIM does not appear to explicitly disclose or strongly suggest: a licensed resource used to transmit the cached data,
BELGHOUL discloses: a licensed resource used to transmit the cached data (BELGHOUL – See ¶0065 (lines 6-13) the UE 396 transmits a scheduling request ( SR) for UL resources in the Pcell licensed radio frequency band to the eNodeB 395, and the eNodeB 395 responds with UL grants for UL transmissions in the Pcell licensed radio frequency band and/or in the Scell unlicensed radio frequency band; ¶0065 (lines 30-38) The UE 396 can transmit UL data on the PUSCH physical channel of the Pcell licensed radio frequency band as indicated in the UL grant received in the Pcell licensed radio frequency band, and  the UE 396 can also transmit UL data on the PUSCH physical channel of the Scell unlicensed radio frequency band as indicated in the UL grant received in the Scell unlicensed radio frequency band; NOTE: eNB or network determines UL grant for UE indicating PUSCH resource utilizing licensed or unlicensed frequency resources),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KIM with teachings of BELGHOUL, since it allows control signaling information for unlicensed radio frequency band, which can be subject to interference from multiple wireless communication devices that share the unlicensed radio frequency band, can be (BELGHOUL – Paragraph 0037).

Regarding Claim 14 (Original), KIM in view of BELGHOUL teaches: The network-side device of claim 13, 
furthermore KIM discloses: wherein the transceiver is configured to, after sending, by the network-side device, the resource scheduling instruction for the resource used to transmit the cached data, receive the cached data on the resource determined by the reference information of the second parameter (KIM – See FIG. 23 & ¶0354 Step 2309, ¶0358: Step 2315, ¶0362: Step 2321; Fig. 25 & ¶0413 : NOTE: UL data after UL grant from eNB).
furthermore BELGHOUL discloses: licensed resource used to transmit the data (BELGHOUL – See rejection of Claim 13  & ¶0065 (lines 6-13); ¶0065 (lines 30-38)).

Regarding Claim 15 (Original), KIM in view of BELGHOUL teaches: The network-side device of claim 13, 
furthermore Kim discloses: wherein the cached data comprises at least one of: data cached in a Radio Link Control (RLC) layer of the terminal or data cached in a Packet Data Convergence Protocol (PDCP) layer of the terminal (See the Rejection of Claim 4 -  Claim 15 recites similar or parallel features to claim 4. The rationale behind the rejection of claim 4 applies similarly to this claim).

Regarding Claim 16 (Original), KIM in view of BELGHOUL teaches: The network-side device of claim 13, 
wherein the parameter associated with the cached data to be transmitted of the terminal comprises any one of: a Physical (PHY)-layer parameter numerology of the licensed resource used to transmit the cached data, a Transmission Time Interval (TTI) duration of the licensed resource used to transmit the cached data or a data size of the cached data; and the second parameter comprises at least one of: a resource type of the PUCCH resource, a resource block identifier of the PUCCH resource or a total number of repeated SR transmission times on the PUCCH resource (See the Rejection of Claim 5 -  Claim 16 recites similar or parallel features to claim 5. The rationale behind the rejection of claim 5 applies similarly to this claim).

12.            Claims 3, 9  are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of BELGHOUL further in view of  Damnjanovic et. al (US-20190380153-A1) referenced hereafter as “Damnjanovic”.

Regarding Claim 3 (Original), KIM in view of BELGHOUL teaches: The method of claim 1, 
KIM in view of BELGHOUL does not appear to explicitly disclose or strongly suggest: wherein acquiring, by the terminal, the reference information of the first parameter required to be indicated to the network-side device comprises: responsive to detecting that no Uplink Shared Channel (UL-SCH) resource is obtained to transmit the cached data, acquiring, by the terminal, the reference information of the first parameter required to be indicated to the network-side device
Damnjanovic discloses: wherein acquiring, by the terminal, the reference information of the first parameter required to be indicated to the network-side device comprises: responsive to detecting that no Uplink Shared Channel (UL-SCH) resource is obtained to transmit the cached data, acquiring, by the terminal, the reference information of the first parameter required to be indicated to the network-side device (Damnjanovic – See Paragraph 0069 (lines 16-27): Discloses where UE is performing eMBB communications receives URLLC data, whereby a SR tied to new eMBB resources would not be adequate for the uplink transmission of URLLC data (NOTE: No UL-SCH available for data transmittal), the UE may initiate an on-demand SI procedure for obtaining the system information including the mappings for the logical channels and numerologies, whereby, a mapping may be defined for the UE to specifically request resource allocation using the numerology associated with the logical channel that the data is intended for (NOTE: UE initiates on demand resource scheduling procedure via mapping of numerology and logical channels for URLLC communications for which there is NO appropriate resources or UL-SCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KIM in view of BELGHOUL with teachings of Damnjanovic , since it enables using scalable numerology to facilitate scheduling of resources based upon priority type of data transmissions ( Damjanovic – Paragraph 0069, 70, 71).

Regarding Claim 9 (Original), KIM in view of BELGHOUL teaches: The terminal of claim 7,.
KIM in view of BELGHOUL does not appear to explicitly disclose or strongly suggest: wherein the transceiver is configured to: responsive to detecting that no Uplink Shared Channel (UL-SCH) resource is obtained to transmit the cached data, acquire the reference information of the first parameter required to be indicated to the network-side device
Damnjanovic discloses: wherein the transceiver is configured to: responsive to detecting that no Uplink Shared Channel (UL-SCH) resource is obtained to transmit the cached data, acquire the reference information of the first parameter required to be indicated to the network-side device (Damnjanovic – See Paragraph 0069 (lines 16-27): Discloses where UE is performing eMBB communications receives URLLC data, whereby a SR tied to new eMBB resources would not be adequate for the uplink transmission of URLLC data (NOTE: No UL-SCH available for data transmittal), the UE may initiate an on-demand SI procedure for obtaining the system information including the mappings for the logical channels and numerologies, whereby, a mapping may be defined for the UE to specifically request resource allocation using the numerology associated with the logical channel that the data is intended for (NOTE: UE initiates on demand resource scheduling procedure via mapping of numerology and logical channels for URLLC communications for which there is NO appropriate resources or UL-SCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KIM in view of BELGHOUL with teachings of Damnjanovic , since it enables using scalable numerology to facilitate scheduling of resources based upon priority type of data transmissions ( Damjanovic – Paragraph 0069, 70, 71).

13.            Claims 6, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of BELGHOUL further in view of  IBARS CASAS et. al (US-20180302900-A1) referenced hereafter as “IBARS”.

Regarding Claim 6 (Original), KIM in view of BELGHOUL teaches:   The method of claim 1, 
KIM in view of BELGHOUL does not appear to explicitly disclose or strongly suggest: wherein the PUCCH resource comprises at least one of: a short- duration PUCCH resource or a long-duration PUCCH resource.
IBARS discloses: wherein the PUCCH resource comprises at least one of: a short- duration PUCCH resource or a long-duration PUCCH resource (IBARS – See Paragraph 0027 (lines 1- 15) Discloses UE processing for transmission to an eNodeB, control information within a short transmission time interval (TTI) over a short TTI resource block (RB) set within a short physical uplink control channel (S -PUCCH), wherein the short TTI is shorter in time than 1 millisecond (ms) TTI, such as a legacy TTI, which can be a third generation partnership project (3GPP) long-term evolution (LTE) Rel. 12 defined TTI; NOTE: UE transmits control information within a short time interval of a Short Physical Uplink control channel within a S-PUCCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KIM in view of BELGHOUL with teachings of IBARS , since it enables reduction of latency and improvement of TCP performance in upper layers of a complex protocol stack of the UE and eNodeB in association with small size data packets transmission (IBARS – Paragraph 21).

Regarding Claim 12 (Original), KIM in view of BELGHOUL teaches:   The terminal of claim 7, 
KIM in view of BELGHOUL does not appear to explicitly disclose or strongly suggest: wherein the PUCCH resource comprises at least one of: a short- duration PUCCH resource or a long-duration PUCCH resource.
IBARS discloses: wherein the PUCCH resource comprises at least one of: a short- duration PUCCH resource or a long-duration PUCCH resource (IBARS – See Paragraph 0027 (lines 1- 15) Discloses UE processing for transmission to an eNodeB, control information within a short transmission time interval (TTI) over a short TTI resource block (RB) set within a short physical uplink control channel (S -PUCCH), wherein the short TTI is shorter in time than 1 millisecond (ms) TTI, such as a legacy TTI, which can be a third generation partnership project (3GPP) long-term evolution (LTE) Rel. 12 defined TTI; NOTE: UE transmits control information within a short time interval of a Short Physical Uplink control channel within a S-PUCCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KIM in view of BELGHOUL with teachings of IBARS , since it enables reduction of latency and improvement of TCP performance in upper layers of a complex (IBARS – Paragraph 21).

Regarding Claim 17 (Original), KIM in view of BELGHOUL teaches:   The network-side device of claim 13, 
KIM in view of BELGHOUL does not appear to explicitly disclose or strongly suggest: wherein the PUCCH resource comprises at least one of: a short-duration PUCCH resource or a long-duration PUCCH resource. 
IBARS discloses: wherein the PUCCH resource comprises at least one of: a short-duration PUCCH resource or a long-duration PUCCH resource (IBARS – See Paragraph 0027 (lines 1- 15) Discloses UE processing for transmission to an eNodeB, control information within a short transmission time interval (TTI) over a short TTI resource block (RB) set within a short physical uplink control channel (S -PUCCH), wherein the short TTI is shorter in time than 1 millisecond (ms) TTI, such as a legacy TTI, which can be a third generation partnership project (3GPP) long-term evolution (LTE) Rel. 12 defined TTI; NOTE: UE transmits control information within a short time interval of a Short Physical Uplink control channel within a S-PUCCH).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of KIM in view of BELGHOUL with teachings of IBARS , since it enables reduction of latency and improvement of TCP performance in upper layers of a complex protocol stack of the UE and eNodeB in association with small size data packets transmission (IBARS – Paragraph 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mon - Fri 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.A.S./Examiner, Art Unit 2414
Mar 02, 2021      


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414